DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below: 

As per claim 18, please replace the limitation: 

“The non-transitory computer-readable storage medium according to claim 17” 

with: 

“The non-transitory computer-readable storage medium according to claim 13”

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Allowable Subject Matter

Claims 1, 3-7, 9-13, 15, 16 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, none of the cited prior art seems to anticipate or be an obvious combination of the claimed limitations, in particular: “wherein the determining the OPR corresponding to the image to be displayed comprises: detecting the original grayscale value of each pixel in the image to be displayed; calculating an average grayscale value of the image to be displayed according to the original grayscale value of each pixel in the image to be displayed; and determining the OPR corresponding to the image to be displayed according to the average grayscale value of the image to be displayed, wherein the average grayscale value of the image to be displayed reflects the brightness change of a brightest part and a darkest part of the entire image to be displayed, and is calculated based on a sum of the original grayscale values of all pixels and a number of pixels in the image to be displayed, and the sum is calculated according to the original grayscale value of each pixel in the image to be displayed.”

As per claim 5, none of the cited prior art seems to anticipate or be an obvious combination of the claimed limitations, in particular: “wherein the OPR corresponding to the image to be displayed is determined by following steps: detecting the original grayscale value of each pixel in the image to be displayed; calculating an average grayscale value of the image to be displayed according to the original grayscale value of each pixel in the image to be displayed, and determining the OPR corresponding to the image to be displayed according to the average grayscale value of the image to be displayed, wherein, the average grayscale value of the image to be displayed reflects the brightness change of a brightest part and a darkest part of the entire image to be displayed, and is calculated based on a sum of the original grayscale values of all pixels and a number of pixels in the image to be displayed, and the sum is calculated according to the original grayscale value of each pixel in the image to be displayed.”

As per claim 7, none of the cited prior art seems to anticipate or be an obvious combination of the claimed limitations, in particular: “wherein the average grayscale value of the image to be displayed reflects the brightness change of a brightest part and a darkest part of the entire image to be displayed, and is calculated based on a sum of the original grayscale values of all pixels and a number of pixels in the image to be displayed, and the sum is calculated according to the original grayscale value of each pixel in the image to be displayed.”

As per claim 11, none of the cited prior art seems to anticipate or be an obvious combination of the claimed limitations, in particular: “detect the original grayscale value of each pixel in the image to be displayed; calculate an average grayscale value of the image to be displayed according to the original grayscale value of each pixel in the image to be displayed; and determine the OPR corresponding to the image to be displayed according to the average grayscale value of the image to be displayed, wherein the average grayscale value of the image to be displayed reflects the brightness change of a brightest part and a darkest part of the entire image to be displayed, and is calculated based on a sum of the original grayscale values of all pixels and a number of pixels in the image to be displayed, and the sum is calculated according to the original grayscale value of each pixel in the image to be displayed.”

As per claim 13, none of the cited prior art seems to anticipate or be an obvious combination of the claimed limitations, in particular: “wherein the electronic apparatus further comprises one or more processing circuits 9U.S. Pat. Appl. Ser. No. 17/099,960 configured to determine the OPR corresponding to the image to be displayed by: detecting the original grayscale value of each pixel in the image to be displayed; calculating an average grayscale value of the image to be displayed according to the original grayscale value of each pixel in the image to be displayed; and determining the OPR corresponding to the image to be displayed according to the average grayscale value of the image to be displayed, wherein the average grayscale value of the image to be displayed reflects the brightness change of a brightest part and a darkest part of the entire image to be displayed, and is calculated based on a sum of the original grayscale values of all pixels and a number of pixels in the image to be displayed, and the sum is calculated according to the original grayscale value of each pixel in the image to be displayed.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694